                 UNITED STATES COURT OF APPEALS
                                                                 FILED
                         FOR THE NINTH CIRCUIT
                                                                 OCT 15 2020
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




DAVID M. MORGAN,                            No. 20-17034

             Plaintiff - Appellant,
                                            D.C. No. 4:19-cv-00571-DCB
 v.                                         U.S. District Court for Arizona,
                                            Tucson
COCHISE COUNTY BOARD OF
SUPERVISORS; COUNTY OF                      TIME SCHEDULE ORDER
COCHISE, Certain officials and
employees, in their personal and official
capacities; BRIAN M. MCINTYRE,
County Attorney; SARA VIRGENE
MARIE RANSOM, Former Deputy
County Attorney; LORI ZUCCO, Chief
Deputy County Attorney, Criminal
Division; MARK DANNELS, Sheriff;
KEN BRADSHAW, Commander,
Detentions Division; ARIEL MONGE,
Sheriff's Lieutenant, Bisbee Jail
Manager; TODD BORQUEZ,
Detective; CAROL CAPAS, Public
Information Officer; MARY ELLEN
DUNLAP, Former Clerk of the Superior
Court; PAT CALL, Former County
Supervisor, Non-Justice of Peace; ANN
ENGLISH, County Supervisor; PEGGY
JUDD, County Supervisor; AMY
HUNLEY, individually and in her
official capacity as elected Clerk of the
Superior Court for Cochise County;
DOES, Unknown Parties named as Jane
and/or John Does,
              Defendants - Appellees.



The parties shall meet the following time schedule.

Mon., December 14, 2020 Appellant's opening brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.
Wed., January 13, 2021       Appellees' answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                              FOR THE COURT:

                                              MOLLY C. DWYER
                                              CLERK OF COURT

                                              By: John Brendan Sigel
                                              Deputy Clerk
                                              Ninth Circuit Rule 27-7
